In the United States Court of Federal Claims
       Nos. 17-1189L, 17-1191L, 17-1194L, 17-1195L, 17-1206L, 17-1215L, 17-1216L
        17-1232L, 17-1235L, 17-1277L, 17-1303L, 17-1300L, 17-1332L, 17-1390L,
        17-1374L, 17-1391L, 17-1393L, 17-1394L, 17-1395L, 17-1396L, 17-1397L,
        17-1398L, 17-1399L, 17-1408L, 17-1409L, 17-1423L, 17-1427L, 17-1428L,
        17-1430L, 17-1433L, 17-1434L, 17-1435L, 17-1436L, 17-1437L, 17-1438L,
        17-1439L, 17-1450L, 17-1451L, 17-1453L, 17-1454L, 17-1456L, 17-1457L,
        17-1458L, 17-1459L, 17-1460L, 17-1461L, 17-1512L, 17-1514L, 17-1515L,
        17-1516L, 17-1517L, 17-1518L, 17-1519L, 17-1520L, 17-1521L, 17-1522L,
        17-1523L, 17-1524L, 17-1525L, 17-1545L, 17-1555L, 17-1559L, 17-1564L,
        17-1565L, 17-1566L, 17-1567L, 17-1569L, 17-1577L, 17-1578L, 17-1582L,
                             17-1588L, 17-1625L, 17-1636L

                                    Filed: October 31, 2017


 *************************************
                                         *
 Y AND J PROPERTIES, LTD.,               *
 individually and on behalf of all other *
 persons similarly situated, et al.,     *
                                         *
                        Plaintiffs,      *
                                         *
 v.                                      *
                                         *
 THE UNITED STATES,                      *
                                         *
                        Defendant.       *
                                         *
*************************************

                          MANAGEMENT ORDER NO. 1
                     (ORDER ESTABLISHING MASTER DOCKET)

      To promote the efficient administration of justice, it is hereby ORDERED:

   1. Pretrial Consolidation. The above-identified cases and any subsequently filed directly or
      indirectly related cases, as defined in Rule 40.2 of the Rules of the United States Court of
      Federal Claims (“RCFC”), are hereby consolidated for pretrial management. Management
      Order No. 1 does not address whether these actions are or will be consolidated for trial, nor
      does it have the effect of making any entity a party to an action in which it has not been
      joined and served in accordance with the RCFC.

     (a)    Master Docket. The Clerk will create a Master Docket, In re Addicks and Barker
            (Texas) Flood-Control Reservoirs, Case No. 17-3000L, that lists all attorneys of


                                                1
         record. The Clerk will docket this Order and the following Notice in each of the
         above-referenced consolidated actions:

                 NOTICE: Master Docket: In re Addicks and Barker (Texas) Flood-Control
                 Reservoirs, Case No. 17-3000L, has been opened and assigned to Chief Judge
                 Susan G. Braden for pretrial management. From this date and until further
                 order, all filings in these consolidated cases will be filed in this Master Docket.

  (b)    Future Filings; Case Caption. Without an order rescinding Management Order
         No. 1, all future filings in these consolidated cases will be made in this Master Docket
         and will bear the following caption:


               In the United States Court of Federal Claims

              In re ADDICKS AND BARKER
              (TEXAS) FLOOD-CONTROL
              RESERVOIRS                                       Master Docket No. 17-3000L



              THIS DOCUMENT APPLIES TO:




         i.    A filing that is applicable to all of these consolidated actions will state in the
               caption that it applies to “ALL CASES.” Such filing will be made in the Master
               Docket only but will be deemed filed and docketed in each individual case to the
               extent applicable.

         ii.   A filing that applies only to a particular case(s) will state in the caption the
               applicable case number(s) and the last name(s) of the named plaintiff(s). The
               filing will be made in the Master Docket and the Clerk will docket the filing in
               each applicable case.

2. Newly Filed Actions. When a directly or indirectly related case subsequently is filed, the
   Clerk will:

          i. make an appropriate entry in the Master Docket;
         ii. docket a copy of this Order in the newly filed case; and
        iii. docket a copy of the Notice identified in paragraph 1(a) above in the newly filed
             case.



                                               2
3. This Order will apply to all directly or indirectly related cases that subsequently are filed
   in or transferred to this court.


                                                   s/Susan G. Braden
                                                   SUSAN G. BRADEN
                                                   Chief Judge




                                             3